  8:21-cv-00236-RGK-PRSE Doc # 5 Filed: 07/30/21 Page 1 of 1 - Page ID # 18




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC D’ERCOLE,                                              8:21CV236

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

ACCESS COMMERCIAL LLC, and
KOURI MANAGEMENT,

                    Defendants.


       On June 29, 2021, the court ordered Plaintiff to pay the $402.00 filing and
administrative fees or file a request for leave to proceed in forma pauperis within 30
days, or else face dismissal of this action. To date, Plaintiff has not paid the fees,
submitted a request for leave to proceed in forma pauperis, or taken any other action
in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 30th day of July 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
